Citation Nr: 0101392	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  99-21 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia



THE ISSUES

1.  Entitlement to service connection for claimed anxiety 
neurosis with depression.  

2.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for epilepsy.  

3.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for headaches.  

4.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hearing loss.    

5.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for numbness of the 
left side.  

6.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for buzzing in the 
ears.  

7.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for a contusion of the 
left leg.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran had verified active duty service from August 1962 
to August 1965.  He had prior active duty service of 2 months 
and 4 days.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal of a June 1999 rating decision of the RO.  

The Board notes that the issues certified as being on appeal 
include whether new and material evidence has been submitted 
to reopen the claim of service connection for injury to the 
hands.  However, the veteran is currently service connected 
for the claimed "injury to the hands" manifested by 
dermatitis of the hands.  Consequently, the Board will 
proceed only on the issues as framed above.  

In addition, the Board finds that, while the RO determined 
that the veteran's anxiety neurosis with depression was not 
"related" to an acute episode of nervousness in service in 
a March 1971 rating decision, a claim of service connection 
for an acquired psychiatric disorder has not been formally 
adjudicated for the purposes of finality.  Accordingly, this 
matter has been restated as reflected on the first page of 
this document.  

(The issue of service connection for an anxiety neurosis with 
depression is the subject of the Remand portion of this 
document.)



FINDINGS OF FACT

1.  The RO denied the veteran's original claims of service 
connection for epilepsy, headaches, hearing loss, numbness of 
the left side, buzzing in the ears and contusion of the left 
leg in a July 1992 rating decision and determined that new 
and material evidence had not been submitted to reopen the 
claim of service connection for a hearing loss in a March 
1996 rating decision; in the absence of a timely filed 
appeal, these decisions became final.  

2.  New evidence, which bears directly and substantially on 
the veteran's claims of service connection for epilepsy, 
headaches, hearing loss, numbness of the left side, buzzing 
in the ears and contusion of the left leg, and is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim, has been presented.  



CONCLUSION OF LAW

New and material evidence has been submitted for the purposes 
of reopening the veteran's claims of service connection for 
epilepsy, headaches, hearing loss, numbness of the left side, 
buzzing in the ears and contusion of the left leg.  38 
U.S.C.A. §§ 1110, 1131, 5107, 5108, 7104, 7105 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.156(a), 3.303, 20.1103 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a),(b).  

If a Notice of Disagreement is filed within the one-year 
period, the RO shall issue a Statement of the Case.  38 
U.S.C.A. § 7105(d).  The veteran is provided a period of 60 
days (or the remainder of the one-year period from the date 
of mailing of notice of the determination being appealed) to 
file the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  

In the absence of a perfected appeal, the RO's decision 
becomes final, and the claim will not thereafter be reopened 
or allowed, except as otherwise provided.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  

The United States Court of Appeals for Veterans Claims 
(Court) in Elkins v. West, 12 Vet. App. 209 (1999) (en banc), 
has held that the Board must perform a three-step analysis 
when the veteran seeks to reopen a claim based on new 
evidence.  First, the Board must determine whether the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  

New and material evidence means evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), that, in order to reopen a 
claim, the new evidence, when viewed in the context of all 
the evidence, both new and old, must create a reasonable 
possibility that the outcome of the case on the merits would 
be changed).  

In July 1992 and March 1996 rating actions, the RO considered 
the veteran's claims of service connection for epilepsy, 
headaches, hearing loss, numbness of the left side, buzzing 
in the ears and contusion of the left leg and provided him 
with notification of these decisions and his appellate 
rights.  In the absence of a timely filed appeal, these 
decisions became final.  

The evidence of record at the time of the prior rating 
decisions included copies of the veteran's service medical 
records, which document treatment for two separate injuries 
to the head, mild situational anxiety, a contusion of the 
left leg and complaints of headaches on discharge 
examination, copies of VA hospitalization and outpatient 
treatment reports, a report of Social and Industrial Survey 
conducted in November 1972, a copy of a VA examination report 
dated in October 1972 and statements from private treating 
physicians.  

The evidence received since the prior rating decisions 
includes numerous copies of medical records.  These include 
previously unconsidered documents showing treatment for 
increased nervousness and a history of a seizure disorder in 
1987 and for a hearing loss and tinnitus with a history of a 
1963 head injury in 1994 and progressive left-sided weakness 
in 1995.  

Upon review of the record, the Board finds that the 
additional evidence which has been submitted is new in that 
it has not been previously considered.  

In addition, the new evidence is relevant to the veteran's 
claims of service connection and is instrumental in ensuring 
a complete evidentiary record for evaluation of his claims.  
See Hodge, supra.  

In other words, the new evidence submitted is so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claims.  See 38 C.F.R. § 3.156(a).  

New and material evidence having been submitted, the claims 
of service connection for epilepsy, headaches, hearing loss, 
numbness of the left side, buzzing in the ears and contusion 
of the left leg are reopened.  



ORDER

As new and material evidence has been submitted to reopen the 
claims of service connection for epilepsy, headaches, hearing 
loss, numbness of the left side, buzzing in the ears and 
contusion of the left leg, the appeal to this extent is 
allowed, subject to further action as discussed hereinbelow.  



REMAND

Where the Board determines that the claimant has produced new 
and material evidence, the claim is reopened.  The Board must 
then proceed to evaluate the merits of the claim, but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999) (en banc).  In 
addition, the RO should undertake appropriate development of 
the claim for service connection for an anxiety disorder with 
depression.  

The Board notes in this regard that there has been a 
significant change in the law during the pendency of this 
appeal.  As indicated above, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to the duty to assist, 
and supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
anxiety neurosis with depression, 
epilepsy, headaches, hearing loss, 
numbness of the left side, buzzing in the 
ears and contusion of the left leg since 
service.  The veteran in this regard must 
be instructed to submit all competent 
evidence that tends to support his 
assertions that he suffers from current 
disability manifested by an anxiety 
neurosis with depression, epilepsy, 
headaches, hearing loss, numbness of the 
left side, buzzing in the ears and 
contusion of the left leg due to disease 
or injury which was incurred in or 
aggravated by service.  With any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  

2.  The RO should schedule the veteran 
for a comprehensive VA psychiatric 
examination to determine the nature and 
likely etiology of his claimed 
psychiatric disorder.  All indicated 
tests must be conducted.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested study.  
Detailed clinical findings should be 
reported, and the examiner should provide 
a specific diagnosis in connection with 
the evaluation.  Based on his/her review 
of the case, the examiner should provide 
an opinion as to the medical probability 
that the veteran currently suffers from 
current psychiatric disability due to 
disease or injury which was incurred in 
or aggravated by service.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

3.  The veteran should be afforded a VA 
neurological examination in order to 
determine the nature and likely etiology 
of the claimed epilepsy and numbness of 
the left side.  All indicated testing 
should be performed in this regard.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  Detailed clinical findings should 
be reported, and the examiner should 
provide a specific diagnosis in 
connection with the evaluation.  Based on 
his/her review of the case, the examiner 
should provide an opinion as to the 
medical probability that the veteran 
currently suffers from current disability 
manifested by epilepsy or numbness of the 
left side due to disease or injury which 
was incurred in or aggravated by service.  
A complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

4.  The veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed headache 
disorder.  All indicated testing should 
be done in this regard.  The claims 
folder and a copy of this REMAND must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner should elicit from the 
veteran and record a full medical history 
referable to his headaches and any 
related manifestations.  Detailed 
clinical findings also should recorded.  
Based on his/her review of the case, the 
examiner should offer an opinion as to 
the medical probability that the veteran 
has current headache disability due to 
disease or injury which was incurred in 
or aggravated by service.  A complete 
rationale for each opinion expressed must 
be provided.  The report of the 
examination should be associated with the 
veteran's claims folder.  

5.  The veteran should be afforded a VA 
ear and hearing examination to determine 
the nature and likely etiology of the 
claimed hearing loss and buzzing in the 
ears.  Complete audiometric testing 
should be done in this regard.  The 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiner prior to the requested 
study.  The examiner should elicit from 
the veteran and record a clinical history 
referable to the hearing loss and buzzing 
sensation.  Based on his/her review of 
the case, the examiner should offer an 
opinion as to the medical probability 
that the veteran has current disability 
manifested by hearing loss and/or buzzing 
in the ears due to disease or injury 
which was incurred in service.  A 
complete rationale for each opinion 
expressed must be provided.  The report 
of the examination should be associated 
with the veteran's claims folder.  

6.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a Supplemental Statement of the Case 
(SSOC) and be afforded a reasonable 
opportunity to reply thereto. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran need take no further action until he is otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  

In taking this action, the Board implies no conclusion as to 
any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 



